Re-hearing was granted in this case and a re-argument had before the Court en banc. A re-examination of our previous opinion, as well as a careful re-consideration of the case as now presented, viewed in the light of the oral argument on re-hearing, as well as the able and exhaustive briefs filed with us by counsel for the respective parties, has failed to convince us that there is any occasion for changing what we have heretofore said or decided in this case. Therefore the judgment should be reaffirmed and it is so ordered.
It may be added to the foregoing statement, that the record shows that in addition to the two charges given to the jury, which are complained of by plaintiff in error as grounds for reversal, it appears that there were other charges given to the jury at defendant's request, which fully informed the jury that plaintiff could not recover if it appeared that the plaintiff's deceased husband, under the circumstances of the case, did not exercise for his own safety, that degree of care which an ordinarily prudent man would have used under the circumstances of the situation that led to his injury and death, and that such failure on deceased's part to use such due care contributed to his own injury and death, even though defendant were proved negligent in its conduct as charged. Thus all points of law applicable to the issues were, in the Court's charges considered as a whole, substantially and correctly stated, which is all that the law requires to be done. Atlantic Coast Line R. Co. v. Shouse, 83 Fla. 156, 91 Sou. Rep. 90; Charlotte Harbor  *Page 512 
N. R. Co. v. Truette, 81 Fla. 152, 87 Sou. Rep. 427; Cross v. Aby, 55 Fla. 311, 45 Sou. Rep. 820.
Re-affirmed on re-hearing.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.
BROWN, J. concurs in conclusion.
ELLIS, J., concurs specially.